Citation Nr: 1712798	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-47 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran served on active duty in the Army from July 1981 to October 1981 and from May 1985 to May 2005, including service in Southwest Asia.  He also had additional service in the Rhode Island National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut, that denied service connection for hypertension.  

In October 2016, the Board requested a VHA opinion, and the VHA opinion was obtained in January 2017.  In February 2017, the Veteran and his representative were provided with a copy of the January 2017 VHA opinion.  In April 2017, the Veteran's representative submitted additional argument in support of his appeal.  


FINDING OF FACT

The Veteran's hypertension began many years after service, was not caused by any incident of service, and was not caused by or permanently worsened by any service-connected disabilities, including diabetes mellitus, with erectile dysfunction, and urinary incontinence.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran is service-connected for diabetes mellitus, with erectile dysfunction, and for urinary incontinence.  He is also service-connected for peripheral neuropathy of the right upper extremity; peripheral neuropathy of the left upper extremity; peripheral neuropathy of the right lower extremity; peripheral neuropathy of the left lower extremity; hepatitis C; chronic bronchitis; a low back disability (lumbosacral spine strain with right leg radicular pain); a mood disorder; bilateral heel bursitis; bilateral hearing loss; and for bilateral tinnitus.  

The Veteran contends that he has hypertension that is related to service, or, more specifically, that is related to his service-connected diabetes mellitus, with erectile dysfunction, and urinary incontinence.  The Veteran specifically maintains that his blood pressure was taken several times during his January 2005 separation examination because his blood pressure readings were elevated.  He also reports that at various times during his periods in the service, he had high blood pressure.  The Veteran further indicates that his service-connected diabetes mellitus, with erectile dysfunction, and urinary incontinence may have aggravated his hypertension.  He also essentially asserts that his urinary incontinence raises an issue of potential renal involvement from his service-connected diabetes mellitus which may have also aggravated his hypertension.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran served on verified active duty in the Army from July 1981 to October 1981 and from May 1985 to May 2005, including service in the Persian Gulf War and in Southwest Asia.  He also had additional service in the Rhode Island Army National Guard.  

The Veteran's service treatment records do not specifically show complaints, findings, or diagnoses of hypertension.  Such records do indicate that he had elevated blood pressure readings.  For example, a November 1983 emergency care and treatment report, during a period of inactive duty training, notes that the Veteran suffered an injury to his left hand.  The Veteran's blood pressure reading, at that time, was 132/100.  The assessment was a burned hand.  

A June 1994 treatment entry indicates that the Veteran was seen with a complaint of lower back pain.  His blood pressure reading, at that time, was 143/81.  The assessment referred to low back problems and did not refer to hypertension.  An October 1994 treatment report also notes that the Veteran was seen for a complaint of pain in the lower back region.  His blood pressure reading was 144/78.  The assessment solely referred to a back disorder.  

An April 1999 entry notes that the Veteran was seen for right ear pain and pressure, congestion, and frontal headaches.  The Veteran's blood pressure reading was 141/90.  The assessment did not refer to hypertension.  

On a medical history form at the time of a January 2005 separation examination, the Veteran checked that he did not have high blood pressure.  The reviewing examiner also did not refer to high blood pressure.  The January 2005 objective separation examination report notes blood pressure readings of 128/85 and 147/90.  There were also notations that the Veteran's heart and vascular system were normal.  

A subsequent March 2005 treatment report relates a blood pressure reading of 144/96.  

Post-service VA treatment records, including examination reports, show treatment for disorders including hypertension.  

An April 2010 VA emergency room treatment report notes that the Veteran was seen for a chief complaint of back pain.  He also reported that he had a history of hypertension and that his blood pressure had always been high.  The final diagnoses were back pain and hypertension.  The examiner reported that the Veteran's hypertension was likely due to pain.  

A July 2010 VA diabetes mellitus examination report notes that the Veteran's claims file was not available for review.  The examiner reported that the Veteran had hypertension and that he was taking Lisinopril.  The diagnosis was diabetes mellitus, type II.  

A January 2012 VA diabetes mellitus examination report includes a notation that the Veteran's claims file was reviewed.  The diagnosis was diabetes mellitus, type II.  The examiner indicated that it was not at least as likely as not (a 50 percent probability) that the Veteran's hypertension was due to his service-connected diabetes mellitus, with erectile dysfunction.  

A January 2017 VHA opinion was provided by a specialist in internal medicine.  The physician reported that the Veteran was noted to have elevated blood pressure readings during service.  The physician stated that it was not known whether the Veteran had any elevated blood pressure readings prior to service.  The physician indicated that the noted blood pressure elevations generally appeared to be in the context of urgent or emergency care visits, and occurred, generally, when the Veteran was in pain.  It was noted that pain and stress could cause transient blood pressure readings.  The physician reported that the Veteran was not diagnosed with, or treated for, hypertension during his period of service or immediately on separation.  The physician indicated that a review of the Veteran's VA treatment records did not reveal precisely when he was first diagnosed with, or treated for, hypertension, but that it appeared to have been greater than two years after his separation.  The physician commented that he therefore felt that it was unlikely that the Veteran's hypertension was etiologically related to, or had its onset during, his period of service.  

The physician indicated that from the available records, it appeared that the Veteran's diagnosis and treatment for hypertension preceded his diagnosis and treatment for diabetes mellitus.  The physician maintained that for diabetes to cause hypertension, the expected mechanism would be through diabetic renal impairment.  The physician stated, however, that the Veteran's renal function, as indicated by his creatinine, remained normal.  It was noted that the Veteran's creatine was 0.8 as recently as September 2016.  The physician indicated that, therefore, he felt that it was unlikely that the Veteran's diabetes mellitus caused his hypertension.  

The physician reported that the Veteran's service-connected erectile dysfunction; urinary incontinence; mood disorder; and low back disorder, as well as other listed service-connected disabilities, had been proposed as causes of his hypertension, but that none of those disabilities were recognized as causes of hypertension in medical literature.  The physician maintained that, therefore, he felt it was unlikely that any of those other service-connected disabilities caused his hypertension, either alone or in the aggregate.  

The physician indicated that, as discussed above, the Veteran did not, as of September 2016, develop any significant renal impairment due to his diabetes mellitus.  The physician commented that, therefore, he felt that it was unlikely that his diabetes mellitus aggravated his hypertension.  

The physician maintained that while service-connected disabilities such as erectile dysfunction; urinary incontinence; a mood disorder; and a low back disorder, as well as the Veteran's other service-connected disabilities, might cause transient elevations in his blood pressure, none of those disabilities would likely cause a permanent increase in his hypertension, either alone or in the aggregate.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that there are opinions from a VA examiner and a VHA physician that address the etiology of the Veteran's claimed hypertension.  

The Board observes that the examiner, pursuant to the January 2012 VA diabetes mellitus examination report, indicated, following a review of the claims file, that it was not at least as likely as not (a 50 percent probability) that the Veteran's hypertension was due to his service-connected diabetes mellitus, with erectile dysfunction.  The Board observes that the examiner did not address direct service connection or the Veteran's elevated blood pressure readings during service.  Additionally, the examiner provided no rationale for the conclusion that the Veteran's hypertension was not due to his service-connected diabetes, with erectile dysfunction.  Further, the examiner did not address whether the Veteran's service-connected diabetes mellitus, with erectile dysfunction, aggravated his hypertension.  The Board notes that the examiner also did not address whether any other service-connected disabilities, such as urinary incontinence, a mood disorder, and/or a low back disability, caused or aggravated the Veteran's hypertension.  Therefore, the Board finds that the examiner's opinion has little probative value in this matter.  

Conversely, the Board observes that the physician, pursuant to the January 2017 VHA opinion, addressed direct service connection, as well as secondary service connection and aggravation, in regard to the Veteran's service-connected disabilities.  The physician, reviewed the Veteran's claims file, and found that it was unlikely that the Veteran's hypertension was etiologically related to, or had its onset during, his period of service.  The physician also concluded that it was unlikely that the Veteran's diabetes mellitus caused his hypertension, and that it was unlikely that his diabetes mellitus aggravated his hypertension.  Further, the physician indicated that it was unlikely that any of the Veteran's other service-connected disabilities, to include erectile dysfunction, a mood disorder, and a low back disorder, caused his hypertension, either alone or in the aggregate.  The physician further maintained that while service-connected disabilities such as erectile dysfunction; urinary incontinence; a mood disorder; and a low back disorder, as well as the Veteran's other service-connected disabilities, might cause transient elevations in his blood pressure, none of those disabilities would likely cause a permanent increase in his hypertension, either alone or in the aggregate.  The Board observes that the physician provided rationales for all of his various opinions, and discussed the Veteran's elevated blood pressure readings during service.  Therefore, the Board finds that the opinions provided by the VHA physician, pursuant to the January 2017 VHA opinion, are the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The probative medical evidence does not suggest that the Veteran's current hypertension is related to his periods of service.  In fact, the probative evidence of record is against this finding, indicating that the Veteran's hypertension began many years after service, without relationship to service.  Additionally, the probative medical evidence is against a finding that the Veteran's current hypertension was caused or worsened by his service-connected diabetes mellitus, with erectile dysfunction, urinary incontinence, or any other service-connected disabilities.  A VHA physician, in very probative opinions, has specifically found that the Veteran's hypertension was not related to his periods of service, and that his service-connected diabetes mellitus, with erectile dysfunction, urinary incontinence, or any other service-connected disabilities, did not cause or aggravate his hypertension.  

The Veteran has asserted that his claimed hypertension had its onset during his periods of service, or is related to his service-connected diabetes mellitus, with erectile dysfunction, and/or urinary incontinence.  The Boards observes that while the Veteran is competent to report that he had symptoms he felt were related to hypertension during service or since service, he is not competent to diagnose his claimed hypertension as related to service, or to any service-connected disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  Similarly, the Veteran is not competent to provide a nexus, and a medical opinion from a medical professional has not related his hypertension to his period of service, or to his service-connected diabetes mellitus, with erectile dysfunction, urinary incontinence, or any other service-connected disabilities.  Thus, the Veteran's lay assertions are not competent or sufficient.  

In sum, the preponderance of the evidence is against the claim for entitlement to service connection for hypertension; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for hypertension is denied.  





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


